Case 4:19-cv-00322-A Document 1-7 Filed 04/22/19      Page 1 of 1 PageID 17

                           Lisa A. Biron
                          Reg.# 12775-049
                  Federal Correctional Institution
                           P.O. Box 1731
                          Waseca, MN 56093



Lisa Letbetter, Deputy District Clerk                February
Tarrant County District Court
100 N. Calhoun Street
Fort Worth, Texas 76196-0402

Re: Biron v. Upton, et al, no. 141-305850-19
Dear Ms. Letbetter:
I have enclosed my Statement of Inability to Afford Payment of Court
Costs, and hope to be allowed to proceed in forma pauperis.
In addition, since I have not received any acknowledgement of this filing
from the United States Attorney, I have enclosed the forms to obtain serv-
ice on the defendants.
Please advise if there is more I need to do as far as service and waiver
of court and service fees.
Thank you for your attention to this matter.
                                                     Sincerely,



                                                     Lisa Biron


Cc: United States Attorney Erin Nealy Cox   (wfo e.nc.\o!,u:r~s)
